Citation Nr: 1710242	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  15-36 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel







INTRODUCTION

The Veteran served in the United States Army Reserves with a period of active duty for training (ACDUTRA) from November 1957 to May 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The RO initially denied the Veteran's claim in an unappealed June 1999 rating decision.  In March 2008, additional service treatment records related to the claimed right knee disability, in the form of hospital records created by the Surgeon General of the Army (SGO records), were associated with the evidentiary record.  Accordingly, the Board finds reconsideration of the Veteran's original claim of entitlement to service connection for a right knee disability on a de novo basis is warranted.  See 38 C.F.R. § 3.156 (c) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim.

In May 2001 private treatment records, an examiner noted that the Veteran was disabled.  In a May 2002 private treatment record, the Veteran indicated that he was applying for disability benefits.  In an April 2004 VA treatment record, the Veteran indicated to the VA examiner that he was disabled from his job as locomotive engineer in 1995.

These notations suggest that the Veteran has applied for, or is receiving, SSA benefits.  As no SSA records are associated with the record, the RO must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision on his application for SSA disability benefits and all underlying medical records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Additionally, in his October 2015 VA Form 9, the Veteran indicated that he has received treatment at the Northwestern VA Health Care Clinic in Surprise, Arizona.  However, no medical records from that facility are associated with the record.  Therefore, the RO should attempt to obtain any outstanding VA treatment records related the Veteran's claimed right knee disability from that facility.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, in January 2014, a VA physician reviewed the claims file and provided a negative etiological opinion regarding the Veteran's claimed right knee disability.  The physician's rationale was that the evidence of a leg injury in service was documented to have occurred from a fall on an obstacle course.  The physician noted that the history provided by the Veteran during an earlier September 2013 VA examination indicated that he injured his right knee while playing football in service.  The physician found, based on the evidence of record, it was less than likely that any right knee condition was incurred in service. 

In his VA Form 9, dated October 2015, the Veteran clarified the circumstances surrounding the in-service treatment he received for a right knee injury.  He explained that the injury described in the 1958 SGO records as resulting from a fall on an obstacle course and the injury he described in the September 2013 VA examination as the result of playing football were one in the same.  He stated that he caught a body block playing football at an obstacle course in basic training while waiting for transport.  He reported that he sought treatment when his leg swelled the next morning.  In light of the foregoing, the Board finds that an addendum opinion is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private or VA health care providers, to specifically include any relevant VA treatment records from Northwestern VA Health Care Clinic in Surprise, Arizona, and any other relevant VA records dated from January 2014 to the present.

Follow the procedures for obtaining the records as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain complete SSA disability records for the Veteran, to include underlying medical records upon which any SSA disability decision was based.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  After completing the above development, and after any records obtained have been associated with the evidentiary record, return the claims file to the January 2014 VA examiner to obtain an addendum opinion regarding the etiology of the Veteran's claimed right knee disability.  If the January 2014 VA examiner is not available, the claims file should be reviewed by another examiner.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.

The examiner should determine whether it is at least as likely as not (50 percent or better probability) that the Veteran's claimed right knee disability is etiologically related to the Veteran's active service, to include the documented in-service right knee injury.

In rendering the required opinion, the examiner should specifically address the 1958 SGO records, showing the Veteran was hospitalized for ten days after sustaining a trauma to the lower leg due to a fall or a jump on an obstacle course resulting in a diagnosis of edema.  The examiner should also address the April 1977 private treatment records, to include the Veteran's contention that he has had trouble with the right knee since the in-service injury and the other intervening injuries noted by the examiner.

The examiner should consider the Veteran's statement that he injured his knee while playing football on an obstacle course in service, contained in the October 2015 VA Form 9, competent and credible.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  All tests and studies deemed necessary should be conducted.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology contained in the Veteran's private treatment records, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




